         Case 1:20-cv-00492-AT Document 29 Filed 05/08/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


SPINRILLA, LLC,                         :
                                        :
       Plaintiff,                       :
                                        :
v.                                      :
                                        :
RECORDING INDUSTRY                      :         CIVIL ACTION NO.
ASSOCIATION OF AMERICA, INC.,           :         1:20-cv-0492-AT
                                        :
       Defendant.                       :


                                      ORDER

      On February 10, 2020, the Clerk entered a “Notice of deficiency re AO Form

121” and directed the Plaintiff to complete and file AO Form 121 in accordance with

Local Rule 3.4. To date Plaintiff has failed to comply with the Clerk’s directive.

Accordingly, Plaintiff is ORDERED to SHOW CAUSE in writing NO LATER

THAN MAY 15, 2020, why it has failed to cure the deficiency and file the AO

Form 121 as required by this Court.

      IT IS SO ORDERED this 8th day of May, 2020.




                                      _____________________________
                                      Amy Totenberg
                                      United States District Judge
